 

A.M. Castle & Co. 8-K [cas-8k_040617.htm]

 

Exhibit 10.1

 

 

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT CONSTITUTE (NOR SHALL IT BE
CONSTRUED AS) AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF
ACCEPTANCES OR REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD
THAT SUCH A SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH
APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE LAWS.  

  

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of April 6, 2017, by and
among (1) A.M. CASTLE & CO., a Maryland corporation (“A.M. Castle”), TOTAL
PLASTICS, INC., a Michigan corporation, HY-ALLOY STEELS COMPANY, a Delaware
corporation, KEYSTONE TUBE COMPANY, LLC, a Delaware limited liability company,
and KEYSTONE SERVICE, INC., an Indiana corporation (collectively, the “A.M.
Castle Parties,” and each, an “A.M. Castle Party”), (2) SGF, Inc. (“SGF”), and
(3) the undersigned beneficial holders (or investment advisors or managers for
such beneficial holders) of claims against, or interests in, the A.M. Castle
Parties (collectively, the “A.M. Castle Claims/Interests”), including A.M.
Castle Claims/Interests arising under (a) that certain Credit Agreement, dated
as of December 8, 2016 (as amended, supplemented or otherwise modified from time
to time, the “First Lien Credit Agreement,” and the term loans incurred pursuant
thereto, the “First Lien Term Loans”), by and among A.M. Castle and Total
Plastics, Inc., as borrowers, each of the guarantors named therein, the lenders
party thereto, and Cantor Fitzgerald Securities, as administrative agent and
collateral agent, (b) that certain indenture, dated as of February 8, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Second Lien
Indenture,” and the notes issued pursuant thereto, the “Second Lien Notes”), by
and among A.M. Castle, as Issuer, each of the guarantors named therein and U.S.
Bank, National Association, as trustee, and/or (c) that certain indenture, dated
as of May 19, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Third Lien Indenture,” and the notes issued pursuant thereto, the
“Third Lien Notes”), by and among A.M. Castle, as Issuer, each of the guarantors
named therein and U.S. Bank, National Association, as trustee, in each case,
together with their respective successors and permitted assigns that
subsequently become party hereto in accordance with the terms hereof (together
with SGF, each, a “Consenting Creditor,” and collectively, the “Consenting
Creditors”).

 

Each of the A.M. Castle Parties, the Consenting Creditors, and any Person that
subsequently becomes a party hereto in accordance with the terms hereof is
referred to herein as a “Party” and collectively as the “Parties.” Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Restructuring Term Sheet attached as Exhibit A hereto (the “Term Sheet”).

 



 

 

 

WHEREAS:

 

A.          The Parties have negotiated in good faith and at arm’s length and
have agreed to undertake a financial restructuring of the existing debt and
equity interests of the A.M. Castle Parties, to be implemented pursuant to a
pre-packaged chapter 11 plan of reorganization (as may be amended, supplemented
or otherwise modified from time to time in accordance with the terms of this
Agreement and the Term Sheet, and including all exhibits thereto, the “Plan”),
to be filed in voluntary cases commenced by each of the A.M. Castle Parties
(collectively, the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”), all in accordance with
the terms set forth in this Agreement, the Term Sheet and the Definitive
Documents (as defined below) (the “Restructuring”). In the alternative, the
Parties may, with the prior written consent of the Company and the Required
Consenting Creditors (as defined below), undertake an out-of-court financial
restructuring of the existing debt and equity interests of the A.M. Castle
Parties on the same or substantially the same terms and conditions as the
Restructuring, mutatis mutandis.

 

B.          The A.M. Castle Parties, the DIP Lenders, and the Consenting
Creditors are negotiating in good faith and at arm’s length regarding
debtor-in-possession financing and/or the consensual use of “cash collateral” by
the A.M. Castle Parties in the Chapter 11 Cases pursuant to the terms and
conditions set forth in the interim and final orders to be entered by the
Bankruptcy Court (together, the “Financing Orders”) in form and substance
mutually acceptable to the A.M. Castle Parties, the DIP Lenders and the Required
Consenting Creditors.

 

C.          Subject to the terms and conditions set forth in this Agreement, the
Consenting Creditors have agreed to support (i) the commencement and conduct of
the Chapter 11 Cases to implement this Agreement, the transactions contemplated
by the Term Sheet, and the Restructuring and (ii) confirmation of the Plan by
the Bankruptcy Court.



NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

1.          Definitions. The following terms used in this Agreement shall have
the following definitions:

 

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

 

“Corporate Governance Documents” means any corporate governance documents of the
reorganized A.M. Castle Parties, as applicable, including the articles of
incorporation or certificates of formation, by-laws, and/or company agreements,
to be executed in connection with the Restructuring.

 



2 

 

 

“Disclosure Statement” means, in respect of the Plan, the disclosure statement
and all exhibits, schedules, supplements, modifications and amendments thereto.

 

“Effective Date” means the date upon which (a) no stay of the Confirmation Order
(as defined below) is in effect, (b) all conditions precedent to the
effectiveness of the Plan have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, and (c) on which the
Restructuring and the other transactions to occur on the Effective Date pursuant
to the Plan become effective or are consummated.

 

“Event” means any event, change, effect, occurrence, development, circumstance,
condition, result, state of fact or change of fact.

 

“Governmental Unit” has the meaning of “governmental unit” set forth in section
101(27) of the Bankruptcy Code.

 

“Outside Date” means the date that is seventy-five (75) days after the Petition
Date.

 

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

 

“Petition Date” means the date the Chapter 11 Cases are commenced.

 

“Required Consenting Creditors” means Consenting Creditors (other than any
Consenting Creditor that is neither (a) SGF nor (b) represented by Paul, Weiss,
Rifkind, Wharton & Garrison LLP (“Paul, Weiss”)) that collectively beneficially
hold (or serve as investment advisors or managers for such beneficial holders)
more than 50.0% of the aggregate principal amount of First Lien Term Loans and
Second Lien Notes held by SGF and the Consenting Creditors that are represented
by Paul, Weiss, at the time such action, consent, approval or waiver is
solicited.

 

2.          Exhibits Incorporated by Reference. Each of the exhibits attached
hereto is expressly incorporated herein and made a part of this Agreement, and
all references to this Agreement shall include the exhibits. Unless otherwise
provided herein, in the event the terms and conditions set forth in the Term
Sheet and this Agreement are inconsistent, the terms and conditions contained in
the Term Sheet shall govern.

 

3.          Effectiveness. This Agreement shall become effective and binding
upon each of the Parties upon execution and delivery by (a) each of the A.M.
Castle Parties of duly executed signature pages for this Agreement to counsel to
the Consenting Creditors and counsel to SGF, and (b) Consenting Creditors that
beneficially hold (or serve as investment advisors or managers for such
beneficial holders) a majority in aggregate principal amount of, respectively,
each of the outstanding First Lien Term Loans, the Second Lien Notes and the
Third Lien Notes of duly executed signature pages for this Agreement to counsel
to the A.M. Castle Parties (such date, the “Agreement Effective Date”). With
respect to any Consenting Creditor that becomes a Party by executing and
delivering a Transferee Joinder Agreement (as defined below) after the Agreement
Effective Date, this Agreement shall become effective and binding upon such
Consenting Creditor at the time such Transferee Joinder Agreement is executed
and delivered to counsel to the A.M. Castle Parties and the Consenting
Creditors.

 



3 

 

 

4.          Definitive Documents. The “Definitive Documents” shall include,
without limitation: (a) all documents implementing, achieving, contemplated by
or relating to the Restructuring, including, without limitation, (i) the Plan,
(ii) the Disclosure Statement, (iii) the Financing Orders, (iv) the plan
supplement and its exhibits, ballots and other solicitation materials in respect
of the Plan (the “Solicitation Materials”), (v) the indenture governing the New
Notes and the collateral and security agreements creating, evidencing or
perfecting the liens on and security interests in the collateral securing the
New Notes, (vi) the credit agreement governing the New ABL Facility or the
Roll-up Facility, as applicable, and the collateral and security agreements
creating, evidencing or perfecting the liens on and security interests in the
collateral securing the New ABL Facility or the Roll-up Facility, (vii) the
intercreditor agreement governing the intercreditor relationships between the
lenders under the New ABL Facility or the Roll-up Facility, as applicable, and
the holders of the New Notes, (viii) the credit agreement governing the DIP
Facility, if any, (ix) the definitive documentation with respect to the Rights
Offering, (x) the backstop agreement with respect to the Backstop Parties’
commitment to backstop the Rights Offering (the “Backstop Agreement”), (xi)
other commitment agreements, exit financing agreements or collateral or other
financing documents with respect to any indebtedness incurred by any of the A.M.
Castle Parties under the Plan or otherwise in connection with the Restructuring,
(xii) the organizational documents of any of the A.M. Castle Parties (including,
without limitation, any Corporate Governance Documents), (xiii) shareholder
agreements, member-related agreements and registration rights agreements with
respect to the New Common Stock, or (xiv) other transactional or corporate
documents (including, without limitation, any agreements and documents described
in the Plan and the exhibits thereto); (b) all motions, pleadings, orders or
other documents filed in the Chapter 11 Cases by any of the A.M. Castle Parties
seeking approval, ratification or confirmation of any of the documents
implementing, achieving, contemplated by or relating to the Restructuring,
including, without limitation, (i) the motion or motions to (A) approve the
Disclosure Statement, (B) confirm the Plan, (C) approve the Financing Orders,
(D) ratify the Solicitation Materials, (E) assume this Agreement (the “RSA
Motion”), (F) assume the Backstop Agreement (the “Backstop Motion”), (G) approve
the DIP Facility, if any, (H) approve the A.M. Castle Parties’ KEIP and/or KERP,
and (I) grant any “first-day” relief requested by the A.M. Castle Parties, and
(ii) the order or orders (A) approving the Disclosure Statement and the
solicitation procedures (the “Disclosure Statement Order”), (B) confirming the
Plan (the “Confirmation Order”), (C) approving the RSA Motion (the “RSA Order”),
(D) approving the Backstop Motion (the “Backstop Order”), (E) approving the DIP
Facility, if any, (F) approving the A.M. Castle Parties’ KEIP and/or KERP; and
(G) granting any “first-day” relief requested by the A.M. Castle Parties (the
“First-Day Orders”); (c) all definitive documentation with respect to the MIP;
and (d) any other document that has or may have an impact on the legal or
economic rights of the Consenting Creditors. The Definitive Documents, whether
filed with the Bankruptcy Court or otherwise finalized, shall be consistent in
all respects with this Agreement and the Term Sheet and shall be acceptable to
the A.M. Castle Parties and the Required Consenting Creditors (which approval
may be conveyed by counsel including by electronic mail), each in their sole
discretion. Any amendments, modifications, waivers of or supplements to the
Definitive Documents, whether filed with the Bankruptcy Court or otherwise
finalized, shall (w) not be made without the prior written consent of the
Required Consenting Creditors (which approval may be conveyed by counsel
including by electronic mail), (x) be consistent in all respects with this
Agreement and the Term Sheet, and (y) otherwise be in form and substance
acceptable to the Required Consenting Creditors, in their sole discretion.

 



4 

 

 

5.             Commitment of Consenting Creditors.

 

(a)          Voting, Support. Commencing on the Agreement Effective Date until
the occurrence of an Agreement Termination Date (as defined below) with respect
to such Consenting Creditor in accordance with the terms hereof, each Consenting
Creditor (severally and not jointly) and solely in its capacity as a Consenting
Creditor agrees that it shall, subject to the terms and conditions hereof:

 

(i)          (A) support and consummate the Restructuring in a timely manner in
accordance with this Agreement, including the good faith negotiation,
preparation and filing of any Definitive Documents within the time frame
provided herein or therein; (B) execute and deliver any other documents to which
it is a party that may be required to effectuate and consummate the
Restructuring; and (C) take any and all commercially reasonable and appropriate
actions in furtherance of the Restructuring, as contemplated under this
Agreement;

 

(ii)          to the extent that such Consenting Creditor is entitled to vote to
accept or reject the Plan, subject to the receipt by such Consenting Creditor of
the Disclosure Statement and Solicitation Materials, vote all of the A.M. Castle
Claims/Interests held by such Consenting Creditor (or over which such Consenting
Creditor now or hereafter has voting control) to accept the Plan, by delivering
its duly executed and completed ballots accepting the Plan on a timely basis
following the commencement of the solicitation pursuant to the Solicitation
Materials (the “Solicitation”) and to the extent it is permitted to elect
whether to opt out of the releases set forth in the Plan, not “opt out” of any
releases under the Plan by timely delivering its duly executed and completed
ballot or ballots indicating such election;

 

(iii)          not (A) take, or direct any administrative agent, collateral
agent or indenture trustee (as applicable) to take any action inconsistent with
such Consenting Creditor’s obligations under this Agreement and, if any
applicable administrative agent, collateral agent or indenture trustee takes any
action inconsistent with such Consenting Creditor’s obligations under this
Agreement, such Consenting Creditor shall use its reasonable best efforts to
direct and request that such administrative agent, collateral agent or indenture
trustee (as applicable) cease and refrain from taking any such action (provided,
that nothing in this Agreement shall be construed to require any Consenting
Creditor to sue or to indemnify any administrative agent, collateral agent or
indenture trustee for any reason, or to incur any expense, liability or
obligation), (B) exercise any right or remedy for the enforcement, collection or
recovery of any claim against the A.M. Castle Parties except in a manner
consistent with this Agreement, the Plan and the Definitive Documents, or (C)
unless this Agreement, the Term Sheet or any Definitive Document has been
amended, modified or supplemented in a manner not in compliance with this
Agreement and the Term Sheet, amend, change or withdraw (or cause to be amended,
changed or withdrawn) its vote to accept the Plan; and

 



5 

 

 

(iv)          not (A) object to, delay, impede or take any other action to
interfere with, delay or postpone acceptance, confirmation or implementation of
the Restructuring, (B) directly or indirectly seek, solicit, encourage, assist,
consent to, propose, file, support, participate in the formulation of or vote
for, any restructuring, sale of assets (including pursuant to section 363 of the
Bankruptcy Code), merger, workout or plan of reorganization for any of the A.M.
Castle Parties other than the Plan (each, an “Alternative Proposal”), or (C)
publicly announce its intention not to pursue the Restructuring.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement, nothing herein and neither a vote to accept the Plan by a Consenting
Creditor nor the acceptance of the Plan by any class of creditors shall in any
way be deemed to impair or waive the rights of a Consenting Creditor to assert
or raise any objection or otherwise appear as a party-in-interest in the Chapter
11 Cases so long as, from the Agreement Effective Date until the occurrence of
an Agreement Termination Date, such appearance and the positions advocated in
connection therewith either: (i) seek to enforce rights, remedies or obligations
under this Agreement; or (ii) are not materially inconsistent with this
Agreement and are not for the primary purpose of hindering, delaying, or
preventing the consummation of the Restructuring. Except as expressly set forth
herein or in the Definitive Documents, no Consenting Creditor shall be required
to incur, assume, become liable in respect of, or suffer to exist any material
expenses, liabilities or other obligations, or agree to or become bound by any
commitments, undertakings, concessions, indemnities or other arrangements that
could result in material expenses, liabilities or other obligations to such
Consenting Creditor. For the avoidance of doubt, each Party acknowledges and
agrees that neither this Agreement nor the Restructuring contemplated hereunder
shall be deemed to constitute a waiver of any “Default” or “Event of Default”
under the First Lien Credit Agreement, Second Lien Indenture or Third Lien
Indenture (as such terms are defined thereunder).

 

(c)          Transfers.

 

(i)           Each Consenting Creditor agrees that, commencing on the Agreement
Effective Date and ending on the Agreement Termination Date as to such
Consenting Creditor, such Consenting Creditor shall not (A) sell, transfer,
assign, pledge, grant a participation interest in or otherwise dispose of,
directly or indirectly, its right, title or interest in respect of any A.M.
Castle Claims/Interests, as applicable, in whole or in part, or (B) deposit any
of such A.M. Castle Claims/Interests against any A.M. Castle Party, as
applicable, into a voting trust, or grant any proxies, or enter into a voting
agreement with respect to any such A.M. Castle Claims/Interests (the actions
described in clauses (A) and (B) are collectively referred to herein as a
“Transfer” and the Consenting Creditor making such Transfer is referred to
herein as the “Transferor”), unless such Transfer is to another Consenting
Creditor or the intended transferee (the “Transferee”) first agrees in writing
to be bound by the terms of this Agreement applicable to Consenting Creditors by
executing a Transferee Joinder Agreement substantially in the form attached
hereto as Exhibit B (the “Transferee Joinder Agreement”), and delivering an
executed copy thereof within two (2) Business Days following such execution, to
(1) Pachulski Stang Ziehl & Jones LLP, counsel to the A.M. Castle Parties, (2)
Paul, Weiss, counsel to certain of the Consenting Creditors, and (3) Goodwin
Procter, counsel to SGF. Upon compliance with the foregoing, the Transferor
shall be deemed to relinquish its rights (and be released from its obligations,
except for any claim for breach of this Agreement that occurs prior to such
Transfer) under this Agreement to the extent of such transferred A.M. Castle
Claims/Interests and the Transferor shall have no liability arising from or
related to the failure of the Transferee to comply with the terms and conditions
of this Agreement. Any Transfer made in violation of this Section 5(c)(i) shall
be deemed null and void ab initio and of no force or effect, regardless of any
prior notice provided to the A.M. Castle Parties and/or any Consenting Creditor,
and shall not create any obligation or liability of any A.M. Castle Party or any
other Consenting Creditor to the purported Transferee. Notwithstanding anything
in this Agreement to the contrary and for the avoidance of doubt, if any Party
executes and becomes bound by this Agreement solely as to a specific business
unit or division, no affiliate of such Party or other business unit or division
within any such Party shall be subject to this Agreement unless they separately
execute this Agreement or a Transferee Joinder Agreement.

 



6 

 

 

(ii)          Notwithstanding anything to the contrary in Section 5(c)(i), a
Consenting Creditor may (A) settle or deliver securities or term loans to settle
any confirmed transaction pending as of the date of such Consenting Creditor’s
entry into this Agreement, or (B) Transfer any A.M. Castle Claim/Interest to an
entity that is acting in its capacity as a Qualified Marketmaker (as defined
herein) (a “Qualified Transfer”) without the requirement that the Qualified
Marketmaker be or become a Consenting Creditor or otherwise be or become bound
by the terms and conditions of this Agreement, provided that such Qualified
Transfer shall only be valid if the Qualified Marketmaker subsequently Transfers
all right, title and interest in such A.M. Castle Claim/Interest to a Transferee
that is a Consenting Creditor (or becomes a Consenting Creditor at the time of
the Transfer pursuant to a Transferee Joinder Agreement). For purposes hereof, a
“Qualified Marketmaker” shall mean an entity that (A) holds itself out to the
market as standing ready in the ordinary course of its business to purchase from
customers and sell to customers A.M. Castle Claims/Interests (including debt
securities or other debt) or enter with customers into long and short positions
in claims against the A.M. Castle Parties (including debt securities or other
debt), in its capacity as a dealer or market maker in such claims and (B) is in
fact regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

 

(d)          Additional Claims/Interests. This Agreement shall in no way be
construed to preclude the Consenting Creditors from acquiring additional A.M.
Castle Claims/Interests, and each Consenting Creditor agrees that if any
Consenting Creditor acquires additional A.M. Castle Claims/Interests then such
A.M. Castle Claims/Interests shall be subject to this Agreement (including the
obligations of the Consenting Creditors under this Section 5).

 



7 

 

 

6.             Commitment of the A.M. Castle Parties. Commencing on the
Agreement Effective Date until the occurrence of an Agreement Termination Date
with respect to such A.M. Castle Party, each A.M. Castle Party, jointly and
severally, agrees, that such A.M. Castle Party shall, subject to the terms and
conditions hereof:

 

(a)          (i) support and take all actions that are necessary and appropriate
or are reasonably requested by the Required Consenting Creditors to obtain
orders of the Bankruptcy Court in furtherance of the solicitation, confirmation,
and consummation of the Plan and the Restructuring, including obtaining entry of
the Financing Orders, Disclosure Statement Order, Backstop Order, RSA Order and
Confirmation Order, each in accordance with, and within the time frames
contemplated by, this Agreement (including within the deadlines set forth in
Section 7(a)); (ii) timely file a formal written response in opposition to any
objection filed with the Bankruptcy Court by any Person with respect to entry of
the Financing Orders, the Disclosure Statement Order, the Backstop Order, the
RSA Order or the Confirmation Order or any relief related thereto; (iii) support
and consummate the Restructuring in a timely manner in accordance with this
Agreement, including the good faith negotiation, preparation and filing of any
Definitive Documents within the time frame provided herein or therein; (iv)
execute and deliver any other documents that may be required to effectuate and
consummate the Restructuring; (v) take any and all commercially reasonable and
appropriate actions in furtherance of the Restructuring, as contemplated under
this Agreement; and (vi) operate its business in the ordinary course in a manner
consistent with past practice in all material respects (other than any changes
in operations (i) resulting from or relating to the filing or prosecution of the
Chapter 11 Cases or (ii) imposed by the Bankruptcy Court);

 

(b)          provide reasonably prompt written notice (in accordance with
Section 24 hereof, and in any event which notice shall be provided within 48
hours after such A.M. Castle Party has actual knowledge of the circumstance
giving rise to the notice obligation set forth in this clause (b)) to the
Consenting Creditors of (i) the receipt by such A.M. Castle Party of an
unsolicited proposal or expression of interest with respect to an Alternative
Proposal, which notice shall include the material terms of such Alternative
Proposal and the identity of the Person(s) involved, (ii) any Event that causes
or would reasonably be expected to cause (A) any covenant of any A.M. Castle
Party contained in this Agreement not to be satisfied in any material respect,
or (B) any condition precedent contained in the Plan not to timely occur or
become incapable of being satisfied, (iii) receipt of any notice from any third
party alleging that the consent of such party is or may be required in
connection with the transactions contemplated by the Restructuring, (iv) receipt
of any notice from any Governmental Unit with respect to this Agreement or the
Restructuring, (v) receipt of any notice of any complaints, litigations,
investigations, hearings or proceedings commenced, or threatened against the
A.M. Castle Parties, relating to or involving or otherwise affecting the
transactions contemplated by the Restructuring, or (vi) any failure of the A.M.
Castle Parties to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it hereunder;

 



8 

 

 

(c)          act in good faith and use reasonable best efforts to support and
complete successfully the Solicitation in accordance with the terms of this
Agreement;

 

(d)          use reasonable best efforts to satisfy the milestones set forth in
Section 7(a) of this Agreement;

 

(e)          not (i) waive, amend or modify, or file a pleading seeking
authority to waive, amend or modify, any Definitive Document or the
Restructuring without the Required Consenting Creditors’ prior written consent
(which consent may be conveyed by counsel including by electronic mail) or (ii)
execute or file any Definitive Document that, in whole or in part, is not
materially consistent in any respect with this Agreement, or is not in form and
substance acceptable to the Required Consenting Creditors (which consent may be
conveyed by counsel including by electronic mail), in their sole discretion;

 

(f)          timely file a formal objection to any motion filed with the
Bankruptcy Court seeking the entry of an order modifying or terminating the A.M.
Castle Parties’ exclusive right to file and/or solicit acceptances of a plan of
reorganization, directing the appointment of an examiner with expanded powers or
a trustee, converting the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, dismissing the Chapter 11 Cases or for relief that (i) is
inconsistent with this Agreement in any material respect or (ii) would, or would
reasonably be expected to, frustrate the purposes of this Agreement, including
by preventing the consummation of the Restructuring;

 

(g)         use reasonable best efforts to obtain, file, submit or register any
and all required Governmental Unit, regulatory approvals and third-party
approvals of the Restructuring;

 

(h)          maintain good standing and legal existence under the laws of the
state or other jurisdiction in which such A.M. Castle Party is incorporated,
organized or formed;

 

(i)           not take any actions inconsistent with, or that are intended or
reasonably likely to interfere with, this Agreement, the Plan or the
Restructuring;

 

(j)           not (i) object to, delay, impede or take any other action to
interfere with, delay or postpone acceptance, confirmation or implementation of
the Restructuring, (ii) directly or indirectly seek, solicit, encourage, assist,
consent to, propose, file, support, participate in the formulation of, or enter
or participate in any discussion or enter into any agreement, with any Person,
regarding the negotiation or formulation of any Alternative Proposal (subject to
the A.M. Castle Parties’ right to terminate this Agreement pursuant to Section
7(b)(v)), or (iii) publicly announce its intention not to pursue the
Restructuring;

 

(k)          provide draft copies of all Definitive Documents, and all material
motions or applications and other documents that any A.M. Castle Party intends
to file with the Bankruptcy Court, to the Consenting Creditors and Paul, Weiss
and Goodwin Procter, at least five (5) Business Days prior to the date when the
applicable A.M. Castle Party intends to execute or file any such pleading or
other document (provided, that if delivery of such motions, orders or materials
(other than the Plan, the Disclosure Statement, the Solicitation Materials and
the Confirmation Order) at least five (5) Business Days in advance is not
reasonably practicable, such motion, order or material shall be delivered as
soon as reasonably practicable prior to filing, but in no event later than three
(3) Business Days in advance of any filing thereof) and shall consult in good
faith with such counsel regarding the form and substance of any such proposed
filing with the Bankruptcy Court;

 



9 

 

 

(l)           except as expressly contemplated by this Agreement and except for
changes resulting from or relating to the filing and prosecution of the Chapter
11 Cases or imposed by the Bankruptcy Court, (i) use commercially reasonable
efforts to preserve the relationships with current customers, distributors,
suppliers, vendors and others having business dealings with the A.M. Castle
Parties, including but not limited to the performance of all material
obligations under any executory contracts which have not been rejected and
compliance with historical billing practices, (ii) maintain and insure their
physical assets, properties and facilities in the current working order,
condition and repair as of the date hereof (ordinary wear and tear excepted) and
maintain all existing insurance on the foregoing consistent with past practices,
(iii) not take any action, or omit to take any action, the intent of which is to
cause the termination of its current executive officers (other than for cause),
and (iv) maintain the A.M. Castle Parties’ books and records on a basis
consistent with prior practice, including prior billing and collection
practices; and

 

(m)          subject to the entry by any Consenting Creditor and its advisors
into a confidentiality agreement reasonably acceptable to the A.M. Castle
Parties (provided, that the A.M. Castle Parties acknowledge and agree that the
existing confidentiality agreements between the Consenting Creditors, their
advisors and the A.M. Castle Parties are acceptable for purposes of this clause
(m) so long as they remain in full force and effect), at the reasonable request
and upon reasonable notice of one or more Consenting Creditors or their
advisors, (i) timely respond to reasonable information requests from such
Consenting Creditors or their advisors, (ii) provide reasonable access to the
A.M. Castle Parties’ (A) facilities, properties, assets, contracts, books,
records and any other information concerning the business and operations of the
A.M. Castle Parties (other than privileged materials) and (B) officers,
management, employees, advisors and representatives regarding the A.M. Castle
Parties’ assets, liabilities, business, finances, strategies, prospects, the
Chapter 11 Cases, and the general status of ongoing operations, in each case
during normal business hours and at other reasonable times in a manner that does
not unreasonably interfere with the normal business operations of the A.M.
Castle Parties and that does not implicate or jeopardize any applicable
privilege.

 

7.             Termination.

 

(a)          Consenting Creditor Termination. This Agreement shall automatically
terminate as to all Parties upon the delivery of written notice from the
Required Consenting Creditors to the other Parties (in accordance with Section
24), at any time after the occurrence of any of the following:

 

(i)           the A.M. Castle Parties shall have failed to commence the
Solicitation on or before May 15, 2017;

 



10 

 

 

(ii)          the Petition Date shall not have occurred on or before June 15,
2017;

 

(iii)         the A.M. Castle Parties shall have failed to file the Plan, the
Disclosure Statement, the RSA Motion and the Backstop Motion on the Petition
Date or within one (1) Business Day thereafter;

 

(iv)         the Bankruptcy Court shall not have entered the Backstop Order or
the RSA Order on or before the date that is thirty (30) days after the Petition
Date;

 

(v)          the Bankruptcy Court shall not have entered the Confirmation Order,
which either shall include the Disclosure Statement Order or reference the
Disclosure Statement Order entered separately, on or before the date that is
sixty (60) days after the Petition Date;

 

(vi)         the Effective Date shall not have occurred by the Outside Date;

 

(vii)        (A) any Definitive Document is not materially consistent in any
respect with this Agreement or the Term Sheet or is otherwise not in form and
substance acceptable to the Required Consenting Creditors (which approval may be
conveyed by counsel including by electronic mail), in their sole discretion, or
(B) any of the terms or conditions of any Definitive Document is waived, amended
or modified, or any A.M. Castle Party files a pleading seeking authority to
waive, amend or modify, any Definitive Document without the Required Consenting
Creditors’ prior written consent (which consent may be conveyed by counsel
including by electronic mail), in each case which remains uncured for three (3)
Business Days after the receipt by the A.M. Castle Parties of written notice
delivered in accordance herewith;

 

(viii)        the A.M. Castle Parties shall have withdrawn the Plan without the
consent of the Required Consenting Creditors (which consent may be conveyed by
counsel including by electronic mail);

 

(ix)          any A.M. Castle Party files, propounds or otherwise seeks,
solicits, proposes or supports, directly or indirectly, any Alternative Proposal
or publicly announces its intention to pursue an Alternative Proposal;

 

(x)           any A.M. Castle Party files any motion or application seeking
authority to sell all or a material portion of its assets;

 

(xi)          the termination of the consensual use of cash collateral as
provided in the Financing Orders;

 

(xii)         the filing by any A.M. Castle Party of any motion or other request
for relief seeking (A) dismissal of any of the Chapter 11 Cases, (B) conversion
of any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
or (C) appointment of a trustee or an examiner with expanded powers pursuant to
section 1104 of the Bankruptcy Code in any of the Chapter 11 Cases;

 



11 

 

 

(xiii)        the entry of an order by the Bankruptcy Court or any other court
with appropriate jurisdiction (A) dismissing any of the Chapter 11 Cases, (B)
converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, (C) appointing a trustee or an examiner with expanded powers
pursuant to section 1104 of the Bankruptcy Code with respect to any of the
Chapter 11 Cases, (D) making a finding of fraud, dishonesty, or material
misconduct by any incumbent officer or director of the A.M. Castle Parties or
(E) that would have the effect of restricting, preventing or prohibiting
consummation of the Restructuring or materially and adversely impacting the
legal or economic rights of any Consenting Creditor;

 

(xiv)        the entry of an order by the Bankruptcy Court or any other court
with appropriate jurisdiction avoiding, invalidating disallowing, subordinating
or recharacterizing any A.M. Castle Claims/Interests held by any Consenting
Creditor;

 

(xv)         a material breach by any of the A.M. Castle Parties of any of the
commitments, obligations, representations, warranties, or covenants of the A.M.
Castle Parties under this Agreement or the Definitive Documents, and any such
breach by the A.M. Castle Parties is not cured within five (5) Business Days
after receipt of written notice and opportunity to cure, if such breach is
curable, from the Required Consenting Creditors;

 

(xvi)        any court of competent jurisdiction or other competent Governmental
Unit or regulatory authority shall have issued an order making illegal or
otherwise restricting, preventing or prohibiting the consummation of the
Restructuring or materially impacting the legal or economic rights of any
Consenting Creditor in a manner that cannot be reasonably remedied in a timely
manner by the A.M. Castle Parties or the Consenting Creditor;

 

(xvii)       the exclusive right of any of the A.M. Castle Parties to file and
solicit a chapter 11 plan pursuant to section 1121 of the Bankruptcy Code shall
have terminated;

 

(xviii)      the filing of any motion or pleading by any of the A.M. Castle
Parties in the Chapter 11 Cases that is not consistent in any material respect
with the terms and conditions of this Agreement or the Definitive Documents in a
manner that is not reasonably acceptable to the Required Consenting Creditors
(which approval may be conveyed by counsel including by electronic mail); or

 

(xix)         the Bankruptcy Court grants relief terminating, annulling, or
modifying the automatic stay (as set forth in section 362 of the Bankruptcy
Code) with regard to any material assets of the A.M. Castle Parties that would
have a material adverse impact on the Restructuring.

 



12 

 

 

(b)           A.M. Castle Parties Termination. This Agreement shall
automatically terminate as to all Parties upon the delivery of written notice
from the A.M. Castle Parties to the other Parties (in accordance with Section
24), at any time after the occurrence of any of the following:

 

(i)           a material breach by any of the Consenting Creditors of their
obligations under this Agreement or the Definitive Documents, and any such
breach by the Consenting Creditors is not cured within five (5) Business Days
after receipt of written notice and opportunity to cure, if such breach is
curable, from the A.M. Castle Parties;

 

(ii)          any court of competent jurisdiction or other competent
Governmental Unit or regulatory authority shall have issued an order making
illegal or otherwise restricting, preventing or prohibiting the consummation of
the Restructuring in a manner that cannot be reasonably remedied in a timely
manner by the A.M. Castle Parties or the Consenting Creditors;

 

(iii)         the Effective Date shall not have occurred by the Outside Date;

 

(iv)         the filing of any motion or pleading by any of the Consenting
Creditors in the Chapter 11 Cases that is not consistent in any material respect
with the terms and conditions of this Agreement or the Definitive Documents in a
manner that is not reasonably acceptable to the A.M. Castle Parties; or

 

(v)          the board of directors, board of managers, or such similar
governing body of any A.M. Castle Party determines, based on the advice of
outside counsel, that proceeding with the transactions contemplated under this
Agreement would be inconsistent with its fiduciary obligations under applicable
law.

 

(c)          Mutual Termination. This Agreement may be terminated as to all
Parties by mutual written agreement of the A.M. Castle Parties and the Required
Consenting Creditors upon the receipt of written notice delivered in accordance
with Section 24.

 

(d)          Individual Consenting Creditor Termination. Each Consenting
Creditor may terminate this Agreement, solely as to such terminating Consenting
Creditor, upon delivery of written notice to the other Parties (in accordance
with Section 24):

 

(i)           one (1) Business Day after the Outside Date if the Effective Date
shall not have occurred by the Outside Date;

 

(ii)          if this Agreement or any Definitive Document is amended, modified,
waived or supplemented without such Consenting Creditor’s written consent in a
manner that (a) adversely impacts the legal or economic rights of such
Consenting Creditor, (b) alters the treatment of the A.M. Castle
Claims/Interests held by such Consenting Creditor as set forth in the Term Sheet
as of the date hereof in a manner that is adverse to such Consenting Creditor,
(c) is adverse to such Consenting Creditor and different or disproportionate in
any respect from the effect on any of the other Consenting Creditors (in its
capacity as a holder of A.M. Castle Claims/Interests) (other than in proportion
to the amount of such A.M. Castle Claims/Interests), (d) amends the last two
sentences of Section 4, or (e) except as expressly set forth herein, requires
such Consenting Creditor to incur, assume, become liable in respect of, or
suffer to exist any material expenses, liabilities or other obligations, or
commitments, undertakings, concessions, indemnities or other arrangements that
could result in material expenses, liabilities or other obligations to such
Consenting Creditor; or

 



13 

 

 

(iii)          at any time that the Company takes any action or fails to take
any action in violation of this Agreement, or the Bankruptcy Court (or any court
of competent jurisdiction) enters an order, in each case that materially and
adversely impacts the legal or economic rights of any Consenting Creditor in a
manner inconsistent with this Agreement.

 

(e)           Termination Upon Completion of the Restructuring. This Agreement
shall terminate automatically as to all Parties upon the Effective Date.

 

(f)            Effect of Termination. No Party may terminate this Agreement if
such Party failed to perform or comply in all material respects with the terms
and conditions of this Agreement, and such failure to perform or comply caused,
or resulted in, the occurrence of one or more acts that would otherwise permit
termination by such Party as are specified herein. The date on which termination
of this Agreement as to a Party is effective in accordance with Section 7 shall
be referred to as an “Agreement Termination Date.” Other than Section 11,
Section 14, Section 18, Section 20, Section 21, Section 22, Section 23, Section
26 and Section 28, which shall survive termination of this Agreement, upon the
termination of this Agreement in accordance with this Section 7 as to a Party,
this Agreement shall become void and of no further force or effect with respect
to such Party, and (i) except as otherwise provided in this Agreement, such
Party shall be (A) immediately released from its respective liabilities,
obligations, commitments, undertakings and agreements under or related to this
Agreement, (B) have no further rights, benefits or privileges hereunder, and (C)
have all the rights and remedies that it would have had and shall be entitled to
take all actions, whether with respect to the Restructuring or otherwise, that
it would have been entitled to take had it not entered into this Agreement;
provided that in no event shall any such termination relieve a Party from
liability for its breach or non-performance of its obligations hereunder prior
to the date of such termination, and (ii) if this Agreement has been terminated
as to all Parties, the A.M. Castle Parties shall immediately and without further
notice withdraw the Plan and the Plan shall automatically be withdrawn and of no
further force and effect. Upon any such termination of this Agreement, any and
all consents and ballots tendered by the terminating Consenting Creditors prior
to such termination shall be deemed, for all purposes, automatically null and
void ab initio, shall not be considered or otherwise used in any manner by the
Parties in connection with the Plan, this Agreement or otherwise, and such
consents or ballots may be changed or resubmitted regardless of whether the
applicable voting deadline has passed (without the need to seek a court order or
consent from the A.M. Castle Parties allowing such change or resubmission), and
the A.M. Castle Parties shall not oppose any such change or resubmission.

 

8.          Claim Resolution Matters. Prior to the entry of the Confirmation
Order, the A.M. Castle Parties may enter into agreements with holders of A.M.
Castle Claims/Interests (other than the Consenting Creditors) relating to the
allowance, estimation, validity, extent or priority of such claims, or the
treatment and classification of such claims under the Plan with the consent of
the Required Consenting Creditors (which consent may be conveyed by counsel
including by electronic email). Notwithstanding the foregoing, the A.M. Castle
Parties shall not be required to obtain the consent of the Required Consenting
Creditors with respect to payment of (a) any trade payables and employee
benefits and obligations that arise in the ordinary course of the A.M. Castle
Parties’ business, (b) individual claims asserted in a liquidated amount of
$100,000 or less, provided, that, payment of claims in excess of $2 million in
the aggregate shall require the consent of the Required Consenting Creditors,
and (c) claims which the A.M. Castle Parties are authorized to resolve or pay
pursuant to the terms of any applicable First-Day Orders and such resolution or
payment complies with the terms and limitations, if any, imposed on the A.M.
Castle Parties by such applicable order, provided, that in all cases, the A.M.
Castle Parties shall be required to obtain the consent of the Required
Consenting Creditors (which consent may be conveyed by counsel including by
electronic email) with regards to any settlement of claims with an affiliate of
the A.M. Castle Parties, the executive officers or directors of the A.M. Castle
Parties, or an affiliate of the executive officers or directors of the A.M.
Castle Parties.

 



14 

 

 

9.             Representations.

 

(a)          Each Party represents and warrants to each other Party that, as of
the Agreement Effective Date (or, as to a Consenting Creditor that becomes a
Party hereto after the Agreement Effective Date, as of such date), and subject
to any necessary approvals of the Bankruptcy Court in respect of the A.M. Castle
Parties:

 

(i)          such Party is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization, and has all
requisite corporate, partnership, or limited liability company power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, this Agreement,
and the execution and delivery of this Agreement by such Party and the
performance of such Party’s obligations under this Agreement have been duly
authorized by all necessary corporate, partnership, limited liability company,
or other similar action on its part;

 

(ii)          the execution, delivery and performance of this Agreement by such
Party does not and shall not (A) violate any provision of law, rule or
regulation applicable to it or any of its subsidiaries or its organizational
documents or those of any of its subsidiaries, (B) conflict with its
organizational documents, or (C) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligations to which it or any of its subsidiaries is a
party;

 

(iii)         the execution, delivery and performance by it of this Agreement,
or effectuation of the Restructuring, does not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body, except such filing as may be necessary and/or required for
disclosure by the Securities and Exchange Commission or pursuant to state
securities or “blue sky” laws, and the approval, if necessary, by the Bankruptcy
Court of the A.M. Castle Parties’ authority to assume and implement this
Agreement; and

 



15 

 

 

(iv)         subject to the provisions of sections 1125 and 1126 of the
Bankruptcy Code, this Agreement is the legally valid and binding obligation of
such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws,
both foreign and domestic, relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

(b)          Each of the Consenting Creditors represents and warrants (severally
and not jointly) in its capacity as a Consenting Creditor that, as of the
Agreement Effective Date (or, as to a Consenting Creditor that becomes a Party
hereto after the Agreement Effective Date, as of such date):

 

(i)            it is the beneficial holder (or investment advisor or manager for
such beneficial holder) of the amount of the A.M. Castle Claims/Interests on
such Consenting Creditor’s signature page to this Agreement;

 

(ii)          each nominee, investment manager or advisor acting on behalf of
the Consenting Creditors has the legal authority to so act and to bind the
applicable beneficial holder; and

 

(iii)          other than pursuant to this Agreement, such A.M. Castle
Claims/Interests are free and clear of any equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition of any
kind, in each case that could reasonably be expected to adversely affect such
Consenting Creditor’s performance of its obligations contained in this Agreement
at the time such obligations are required to be performed.

 

10.          Complete Agreement. The Agreement (including any exhibits or
schedules hereto including as actually executed) constitutes the entire
agreement of the Parties with respect to the subject matter hereof, and cancel,
merge and supersede all other prior or contemporaneous oral or written
agreements, understandings, representations and warranties both written and
oral, among the Parties, with respect to the subject matter hereof. Each Party
hereto agrees that, except for the representations and warranties contained in
this Agreement or in any Definitive Documents, none of the Parties make any
other representations or warranties, and each Party hereby disclaims any other
representation or warranties, express or implied, or as to the accuracy or
completeness of any information, made by, or made available by, itself or any of
its representatives, with respect to, or in connection with, the negotiation,
execution or delivery of this Agreement or the transactions contemplated by this
Agreement, notwithstanding the delivery or disclosure to the other or the
other’s representatives of any documentation or other information with respect
to any one or more of the foregoing.

 

11.          Federal Rule of Evidence 408. This Agreement and the Plan are part
of a proposed settlement of a dispute among the Parties. Pursuant to Federal
Rule of Evidence 408 and any other applicable rules of evidence, this Agreement
and all negotiations relating hereto shall not be admissible into evidence in
any proceeding other than a proceeding to enforce its terms.

 



16 

 

 

12.          SGF. Each Party acknowledges and agrees that: (i) SGF shall have
the option to participate as one of the Roll-up Lenders and one of the Backstop
Parties; (ii) the Company shall pay the reasonable and documented fees and costs
of SGF’s counsel Goodwin Procter LLP incurred by SGF as a Consenting Creditor in
connection with negotiating, documenting and entering into this Agreement,
implementing the transactions contemplated by the Restructuring, including in
connection with any Chapter 11 Cases, and enforcing this Agreement in an
aggregate amount not to exceed $125,000; (iii) SGF is entering into this
agreement solely in its capacity as a holder of First Lien Secured Debt Claims
and Second Lien Secured Debt Claims; and (iv) Jon Mellin of Simpson Estates,
Inc. is a member of the Board of Directors of the Company, neither Jon Mellin
nor Simpson Estates is a Consenting Creditor, and that other than as to SGF (and
only as to SGF to the extent expressly provided for herein), nothing in this RSA
imposes any duty, obligation, or liability upon Mr. Mellin or Simpson Estates or
any of their affiliates.

 

13.          Representation by Counsel. Each Party hereto acknowledges that it
has been represented by counsel (or had the opportunity to and waived its right
to do so) in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party hereto with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties hereto.
None of the Parties hereto shall have any term or provision construed against
such Party solely by reason of such Party having drafted the same.

 

14.          Independent Due Diligence and Decision-Making. Each Consenting
Creditor hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions and prospects of the A.M. Castle Parties.

 

15.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when so executed, shall constitute the same
instrument and the counterparts may be delivered by facsimile transmission or by
electronic mail in portable document format (.pdf).

 

16.          Amendments. Except as otherwise provided herein, this Agreement may
not be modified, amended, supplemented or waived in any manner except in writing
signed by the A.M. Castle Parties and the Required Consenting Creditors (which
approval may be conveyed by counsel including by electronic email); provided,
however, that (i) any modification of, or amendment or supplement to, Section
7(d), this Section 16 or the definition of “Outside Date” shall require the
written consent of all of the Parties, (ii) any modification of, or amendment or
supplement to, the definition of “Required Consenting Creditors” shall require
the written consent of all Consenting Creditors represented by Paul, Weiss, and
SGF, and (iii) any modification, amendment, supplement or waiver that is
materially adverse to any Consenting Creditor in a manner that is different or
disproportionate in any material respect from the effect on any of the other
Consenting Creditors (in their capacity as holders of A.M. Castle
Claims/Interests) set forth in this Agreement (other than in proportion to the
amount of such A.M. Castle Claims/Interests) shall require the prior written
consent of such affected Consenting Creditor.

 



17 

 

 

17.          Headings. The headings of the sections, paragraphs and subsections
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

 

18.          Relationship Among Parties. Notwithstanding anything herein to the
contrary, the duties and obligations of the Consenting Creditors under this
Agreement shall be several, not joint. No Party shall have, by reason of this
Agreement, a fiduciary relationship in respect of any other Party, any holder of
A.M. Castle Claims/Interests, or any other Person, and nothing in this
Agreement, express or implied, is intended to impose, or shall be construed as
imposing, upon any Party any obligations in respect of this Agreement or the
Restructuring except as expressly set forth herein. It is understood and agreed
that any Consenting Creditor may trade in the debt or equity securities of the
A.M. Castle Parties without the consent of the A.M. Castle Parties or any
Consenting Creditor, subject to any applicable confidentiality agreements
entered into by such Consenting Creditor and any A.M. Castle Party and Section
5(c) and 5(d) of this Agreement. No Party hereto shall have any responsibility
for any such trading by any other entity by virtue of this Agreement. No prior
history, pattern or practice of sharing confidences among or between the Parties
hereto shall in any way affect or negate this understanding and agreement.
Nothing contained herein shall be deemed to modify or terminate any applicable
confidentiality agreements between or among Parties hereto or their professional
advisors, and all such agreements shall remain in full force and effect.

 

19.          Specific Performance. It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including, without limitation, an order of the Bankruptcy Court or
other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder; provided, however, that, each Party
agrees to waive any requirement for the securing or posting of a bond in
connection with such remedy.

 

20.          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced by the A.M. Castle Parties, each Party agrees
that the Bankruptcy Court shall have exclusive jurisdiction of all matters
arising out of or in connection with this Agreement.

 



18 

 

 

21.          Waiver of Trial by Jury. Each party hereto acknowledges and agrees
that any controversy which may arise under this agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any rights such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this agreement, or the transactions contemplated by this agreement.
Each party certifies and acknowledges that (a) no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver, (b) each party understands and has considered the implications of this
waiver, (c) each party makes this waiver voluntarily, and (d) each party has
been induced to enter into this agreement by, among other things, the mutual
waivers and certifications in this section 21.

 

22.          Interpretation and Rules of Construction. This Agreement is the
product of negotiations among the Parties, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Parties were each represented by counsel during the negotiations and drafting of
this Agreement and continue to be represented by counsel. In addition, this
Agreement shall be interpreted in accordance with section 102 of the Bankruptcy
Code.

 

23.           Indemnification.

 

(a)          Whether or not the Restructuring is consummated or this Agreement
is terminated for any reason, the A.M. Castle Parties (each individually, in
such capacity, the “Indemnifying Party”) shall indemnify and hold harmless the
Consenting Creditors and their successors and assigns, their respective
affiliates and their affiliates’ respective officers, directors, managing
directors, employees, agents, members, partners, managers, advisors, controlling
persons, attorneys, investment bankers and financial advisors (each acting in
such capacity, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and reasonable fees and expenses, joint or several,
to which any such Indemnified Person may become subject to the extent arising
out of or in connection with (i) any third party claim, challenge, litigation,
investigation or proceeding with respect to this Agreement, the Chapter 11
Cases, the Restructuring or the transactions contemplated hereby or thereby, or
(ii) any breach by the A.M. Castle Parties of this Agreement and to reimburse
such Indemnified Persons for any reasonable legal or other reasonable out of
pocket expenses as they are incurred in connection with investigating,
responding to or defending any of the foregoing (subject to the limitation in
the parenthetical proviso in the second sentence of Section 23(b)); provided,
that, the foregoing indemnification will not, as to any Indemnified Person,
apply to losses, claims, damages, liabilities or expenses to the extent that
they are finally judicially determined to have resulted from any breach of this
Agreement by such Indemnified Person or bad faith, gross negligence or willful
misconduct on the part of such Indemnified Person. If for any reason the
foregoing indemnification is unavailable to any Indemnified Person or
insufficient to hold it harmless, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such
loss, claim, damage, liability or expense in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations.

 



19 

 

 

(b)          Promptly after receipt by an Indemnified Person of notice of the
commencement of any claim, litigation, investigation or proceeding relating to
this Agreement, the Chapter 11 Cases, the Restructuring or any of the
transactions contemplated hereby or thereby (“Proceedings”), such Indemnified
Person will, if a claim is to be made hereunder against the Indemnifying Party
in respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, that, the omission so to notify the Indemnifying Party will
not relieve it from any liability that it may have hereunder except to the
extent it has been materially prejudiced by such failure. In case any such
Proceedings are brought against any Indemnified Person and it notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be
entitled to participate therein, and, to the extent that it may elect by written
notice delivered to such Indemnified Person, to assume the defense thereof, at
such Indemnifying Party’s sole cost and expense, with counsel reasonably
satisfactory to such Indemnified Person; provided that if the defendants in any
such Proceedings include both such Indemnified Person and the Indemnifying Party
and such Indemnified Person shall have reasonably concluded that there may be
legal defenses available to it that are different from or additional to those
available to the Indemnifying Party, such Indemnified Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such Proceedings (provided, that, the Indemnifying
Party shall not be responsible for any legal fees or expenses related to more
than one such separate counsel) on behalf of such Indemnified Person. Upon
receipt of notice from the Indemnifying Party to such Indemnified Person of its
election so to assume the defense of such Proceedings and approval by such
Indemnified Person of counsel, the Indemnifying Party shall not be liable to
such Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof (other than reasonable costs of
investigation) unless (i) such Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the next preceding sentence (it being understood, however, that
the Indemnifying Party shall not be liable for the expenses of more than one
separate counsel representing the Indemnified Persons who are parties to such
Proceedings), (ii) the Indemnifying Party shall not have employed counsel
reasonably satisfactory to such Indemnified Person to represent such Indemnified
Person within a reasonable time after notice of commencement of the Proceedings
or (iii) the Indemnifying Party shall have authorized in writing the employment
of counsel for such Indemnified Person.

 



20 

 

 

(c)          If any settlement of any Proceeding is consummated with the written
consent of the Indemnifying Party or if there is a final judgment for the
plaintiff in any such Proceedings, the Indemnifying Party agrees to indemnify
and hold harmless each Indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with, and subject to the limitations of, the provisions
of this Section 23. The Indemnifying Party shall not, without the prior written
consent of an Indemnified Person (which consent shall not be unreasonably
withheld or delayed), effect any settlement of any pending or threatened
Proceedings in respect of which indemnity has been sought hereunder by such
Indemnified Person unless such settlement (i) includes an unconditional release
of such Indemnified Person in form and substance reasonably satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Proceedings and (ii) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

24.          Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally, by email, courier, by facsimile transmission or mailed (first class
postage prepaid) to the Parties at the following addresses, emails or facsimile
numbers:

 



21 

 

 

If to the A.M. Castle Parties:

 

A.M. Castle & Co.
1420 Kensington Road, Suite 220
Oak Brook, IL 60523
Telephone: (847) 349-2516
Facsimile: (847) 455-7111
Attention: Marec E. Edgar

 

with a copy to (which shall not constitute notice):

 

Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Boulevard, 13th Floor
Los Angeles, California 90067-4100
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
Attention: Richard M. Pachulski, Esq. and Jeffrey N. Pomerantz, Esq.
Email: rpachulski@pszjlaw.com and jpomerantz@pszjlaw.com

 

If to the Consenting Creditors:

 

To each Consenting Creditor at the address identified on the respective
signature page hereto

 

with a copy to (which shall not constitute notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
Attention: Andrew N. Rosenberg, Esq., Jacob A. Adlerstein, Esq. and Adam M.
Denhoff, Esq.
Email: arosenberg@paulweiss.com, jadlerstein@paulweiss.com and
adenhoff@paulweiss.com

 

If to SGF, Inc.:

 

SGF, Inc.

30 North LaSalle Street

Suite 1232

Chicago, IL 60602

Attention: Jon Mellin

Email: jon@simpsonestates.com

 



22

 

 

with a copy to (which shall not constitute notice):

 

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Michael H. Goldstein and Kizzy Jarashow

Email: mgoldstein@goodwinlaw.com, and kjarashow@goodwinlaw.com

 

25.       No Third-Party Beneficiaries. Except as set forth in Section 23 and
Section 28, the terms and provisions of this Agreement are intended solely for
the benefit of the Parties hereto and their respective successors and permitted
assigns, and it is not the intention of the Parties to confer third-party
beneficiary rights upon any other Person.

 

26.       Public Disclosure. The A.M. Castle Parties shall keep strictly
confidential and shall not (and shall cause each of its legal counsel and
financial advisors to not) disclose to any Person other than the A.M. Castle
Parties’ legal counsel and financial advisors (a) the Consenting Creditors’
signature pages to this Agreement (without limiting the foregoing, only redacted
signature pages shall be filed with the Bankruptcy Court), (b) the principal
amount or percentage of any A.M. Castle Claims/Interests held by any Consenting
Creditor, or (c) the identity of any Consenting Creditor or its controlled
affiliates, officers, directors, managers, stockholders, members, employees,
partners, representatives or agents, in each case without such Consenting
Creditor’s prior written consent; provided, however, that the A.M. Castle
Parties may disclose such names or amounts as may be legally required (based on
the advice of outside counsel) by an order of the Bankruptcy Court in connection
with the Chapter 11 Cases, in which case the A.M. Castle Parties, prior to
making such disclosure, shall allow the Consenting Creditor to whom such
disclosure relates reasonable time at its own cost to seek a protective order
with respect to such disclosure; provided further, that, the A.M. Castle Parties
shall be permitted to disclose at any time the aggregate principal amount of and
aggregate percentage of A.M. Castle Claims/Interests held by the Consenting
Creditors and, other than as set forth in this Section 26, the contents of this
Agreement.

 

27.       No Waiver of Participation and Preservation of Rights. This Agreement
and the Plan are part of a proposed settlement of disputes among the Parties.
Without limiting the foregoing sentence in any way, if (a) the transactions
contemplated by this Agreement or otherwise set forth in the Plan are not
consummated as provided herein, (b) an Agreement Termination Date occurs, or (c)
this Agreement is otherwise terminated for any reason, the Parties each fully
reserve any and all of their respective rights, remedies, claims and interests.

 

28.       Transaction Expenses.

 

(a)       Whether or not the Restructuring or any of the transactions
contemplated hereby are consummated, the A.M. Castle Parties will pay all
reasonable and documented fees and out of pocket expenses of the Consenting
Creditors represented by Paul, Weiss, and the Consenting Creditors’
Professionals (as defined below) (subject to the Consenting Creditors’
Professionals providing invoices (without limiting the right of such
professionals to redact privileged, confidential or sensitive information) to
the A.M. Castle Parties, and subject to the terms of the engagement letter
between the A.M. Castle Parties and the applicable Consenting Creditors’
Professional) (i) incurred in connection with this Agreement or the
Restructuring through and including the earlier to occur of (A) an Agreement
Termination Date and (B) the Effective Date, or (ii) incurred in connection with
the enforcement of any rights of any Consenting Creditor under this Agreement
and any document or instrument entered into in connection with this Agreement or
the Restructuring (such fees and expenses, collectively, “Transaction
Expenses”).

 



23

 

 

(b)       The “Consenting Creditors’ Professionals” shall consist of: (i) Ducera
Partners LLC, as financial advisor, (ii) Paul, Weiss, as legal counsel, (iii)
Young Conaway Stargatt & Taylor, LLP, as co-counsel, and (iv) any reasonably
necessary specialist counsel expressly approved in writing by the A.M. Castle
Parties, which approval shall not be unreasonably withheld.

 

(c)       The obligations of the A.M. Castle Parties under this Section 28 are
in addition to, and do not limit, their obligations to provide indemnification
to each Indemnified Person pursuant to Section 23.

 

(d)       The A.M. Castle Parties’ agreement to pay the Transaction Expenses is
an integral part of the transactions contemplated by this Agreement and, without
such agreement, the Consenting Creditors would not have entered into this
Agreement, and upon entry of the Confirmation Order, the Transaction Expenses
shall constitute an administrative expense of the A.M. Castle Parties under
sections 503(b) and 507 of the Bankruptcy Code.

 

29.       No Solicitation. This Agreement is not intended to be, and each
signatory to this Agreement acknowledges that this Agreement is not (a) an offer
for the purchase, sale, exchange, hypothecation, or other transfer of securities
for purposes of the Securities Act and the Securities Exchange Act of 1934, or
(b) a solicitation of votes for the acceptance of a chapter 11 plan of
reorganization (including the Plan) for the purposes of sections 1125 and 1126
of the Bankruptcy Code or otherwise. Solicitation of acceptance of the
Restructuring will not be solicited from any creditor of the A.M. Castle Parties
until such party has received the disclosures required under or otherwise in
compliance with applicable law.

 

30.       Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

  

[Signature Pages Follow]

 

24

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered on the date first written above.


          A.M. CASTLE & CO.       By:   /s/ Patrick R. Anderson     Name Patrick
R. Anderson     Title: Chief Financial Officer & Treasurer



  HY-ALLOY STEELS COMPANY       By:   /s/ Patrick R. Anderson     Name Patrick
R. Anderson     Title: Treasurer



  KEYSTONE SERVICE, INC.       By:   /s/ Patrick R. Anderson     Name Patrick R.
Anderson     Title: Treasurer



  KEYSTONE TUBE COMPANY, LLC       By:   /s/ Patrick R. Anderson     Name
Patrick R. Anderson     Title: Treasurer



  TOTAL PLASTICS, INC.       By:   /s/ Patrick R. Anderson     Name Patrick R.
Anderson     Title: Vice President & Treasurer

[Signature Page to Restructuring Support Agreement (A.M. Castle & Co.)]

 



 



        CONSENTING CREDITOR:         SGF, INC.         By: /s/ Reuben S.
Donnelley    Name Reuben S. Donnelley    Title: Managing Member




  

A.M. Castle Claims/Interests under the First Lien Credit Agreement: 

$ _________________________________________ 

 

A.M. Castle Claims/Interests under the Second Lien Indenture:  

$ _________________________________________  

 

[Signature Page to Restructuring Support Agreement (A.M. Castle & Co.)]

 



 

 



          CONSENTING CREDITORS:             (on behalf of itself and certain
funds)       By:     Name     Title:

  

A.M. Castle Claims/Interests under the First Lien Credit Agreement: 

$ _________________________________________  

 

A.M. Castle Claims/Interests under the Second Lien Indenture:  

$ _________________________________________  

 

A.M. Castle Claims/Interests under the Third Lien Indenture:  

$ _________________________________________  

 

Other A.M. Castle Claims/Interests (if any):  

$ _________________________________________ 

 

[Signature Page to Restructuring Support Agreement (A.M. Castle & Co.)]

 



 

 

EXHIBIT A

 

Term Sheet

 

 

 



 



Confidential
Subject to FRE 408

 

  

A.M. CASTLE & CO.

 

RESTRUCTURING TERM SHEET

 

April 6, 2017

 



 

 

This Restructuring Term Sheet (the “Term Sheet”) sets forth the principal terms
of a financial restructuring (the “Restructuring”) of the existing debt and
other obligations of A.M. Castle & Co. and its direct and indirect subsidiaries
(each, a “Company Entity,” and collectively, the “Company”). The Restructuring
shall be consummated in accordance with the terms of a restructuring support
agreement, to be entered into by and among the Company and certain beneficial
holders (or investment advisors or managers for such beneficial holders) of
claims against the Company (collectively, the “Consenting Creditors”), to which
this Term Sheet shall be attached (the “RSA”), either in an out-of-court
proceeding or pursuant to a “pre-packaged” chapter 11 plan of reorganization (a
“Plan”) confirmed in voluntary, jointly administered cases (the “Chapter 11
Cases,” and the date on which the Company commences the Chapter 11 Cases, the
“Petition Date”) under title 11 of the United States Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”) before the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”).

 

THIS RESTRUCTURING TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS)
AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE LAWS.

 

THIS TERM SHEET IS FOR DISCUSSION PURPOSES ONLY AND DOES NOT PURPORT TO
SUMMARIZE ALL OF THE TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES AND OTHER
PROVISIONS WITH RESPECT TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS
WILL BE SUBJECT TO THE COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE
TERMS SET FORTH HEREIN AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS. NO BINDING
OBLIGATIONS WILL BE CREATED WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS TERM SHEET UNLESS AND UNTIL BINDING DEFINITIVE AGREEMENTS ARE EXECUTED AND
DELIVERED BY ALL APPLICABLE PARTIES.

 



 

 

THE COMPANY’S EXISTING INDEBTEDNESS Existing First Lien Secured Debt
Approximately $99.5 million as of
March 31, 2017

“Existing First Lien Secured Debt” shall mean the outstanding obligations of the
Company under the Credit Agreement dated December 8, 2016 by and among (i) the
Company, (ii) Highbridge Capital Management, LLC, Corre Partners Management,
LLC, Whitebox Credit Partners, L.P., WFF Cayman II Limited, and SGF, LLC and
(iii) Cantor Fitzgerald (the “Credit Agreement”), as amended, restated or
otherwise modified from time to time in accordance with its terms.

 

“First Lien Secured Debt Claims” shall mean any and all Claims1 arising under or
related to the Credit Agreement (other than, for avoidance of doubt, any Claims
arising under the Warrants, as defined in the Credit Agreement).

 

Existing Second Lien Secured Debt Approximately $177 million as of
March 31, 2017

“Existing Second Lien Secured Debt” shall mean the outstanding obligations of
the Company under: (i) the Indenture dated February 8, 2016 by and between the
Company, as Issuer and Guarantors, and U.S. Bank National Association, as
Trustee (the “Senior Notes Indenture”) and (ii) the 12.75% Senior Secured Notes
due 2018 (the “Senior Notes”), in each case as amended, restated or otherwise
modified from time to time in accordance with their terms.

 

“Second Lien Secured Debt Claims” shall mean any and all Claims arising under or
related to the Senior Notes Indenture or the Senior Notes.

 

Existing Third Lien Secured Debt Approximately $22.3 million as of
March 31, 2017

“Existing Third Lien Secured Debt” shall mean the outstanding obligations of the
Company under: (i) the Indenture dated May 19, 2016 by and between the Company,
as Issuer and Guarantors, and U.S. Bank National Association, as Trustee (the
“Convertible Notes Indenture”) and (ii) the 5.25% Convertible Senior Secured
Notes due 2019 (the “Convertible Notes”), in each case as amended, restated or
otherwise modified from time to time in accordance with their terms.

 

“Third Lien Secured Debt Claims” shall mean any and all Claims arising under or
related to the Convertible Notes Indenture or the Convertible Notes.

 

Other Secured Debt Approximately $0 million as of
March 31, 2017

“Other Secured Debt” shall mean the outstanding debt obligations of the Company,
if any, that were permitted, and were secured by properly perfected liens that
were permitted, by the Credit Agreement, the Senior Notes Indenture and the
Convertible Notes Indenture (e.g., certain obligations secured by liens for
taxes being contested or not yet due and payable, certain statutory liens
incurred in the ordinary course of business, workers’ compensation and similar
liens incurred in the ordinary course of business, purported liens relating to
equipment leases entered into in the ordinary course of business, liens securing
customs duties, and liens securing limited classes of permitted indebtedness).

 

“Other Secured Debt Claims” shall mean any and all Claims arising under or
related to the Other Secured Debt.

 

 

 



1 “Claims” shall mean any “claims” as defined in section 101(5) of the
Bankruptcy Code against any of the Company Entities, whether or not asserted.

 



2

 

 

RESTRUCTURING TRANSACTIONS Credit Agreement Amendment  

On or prior to April 7, 2017, the Company and the Consenting Creditors that are
holders of First Lien Secured Debt Claims shall enter into an amendment to the
Credit Agreement pursuant to which certain existing financial covenants shall be
amended if and to the extent necessary to permit the Company to avoid a going
concern qualification in its audited financial statements. Other than as set
forth above, the Credit Agreement shall remain unchanged and in full force and
effect.

 

Rights Offering  

The Company shall effectuate an offering (the “Rights Offering”) to holders of
First Lien Secured Debt Claims that are accredited investors or qualified
institutional buyers, as such terms are defined in Rule 144A promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), of rights to
purchase New Notes (as defined below) (the “Rights Offering Notes”) for an
aggregate purchase price equal to $40 million (the “Rights Offering Amount”);
provided that the Rights Offering Amount shall be reduced on a dollar-for-dollar
basis if and to the extent that the Company’s Opening Liquidity (as defined
below) as of the Effective Date, as determined by the Company with the consent
of the Required Consenting Creditors, exceeds $25 million. Each such eligible
holder of First Lien Secured Debt Claims shall be offered the right to
participate in the Rights Offering on a pro rata basis in proportion to the
principal amount of First Lien Secured Debt Claims held by such holder on the
Rights Offering record date. For purposes of this Term Sheet, “Opening
Liquidity” is defined as the Company’s unrestricted borrowing availability and
unrestricted cash or equivalents after giving effect to the payment of all cash
transaction and financing fees associated with the Restructuring, including any
required reimbursement by the Company of the fees and expenses of professionals
and advisors of the Consenting Creditors.

 

The Rights Offering Notes shall be issued at a 20% discount to par (the “OID”)
(i.e., if the Rights Offering Amount is $40 million, such Rights Offering Notes
shall have an aggregate notional principal amount of $50 million), but shall
otherwise contain the same terms and conditions as the Exchange Notes (as
defined below).2 

 



3

 

 

 

    The Rights Offering shall be backstopped by certain Consenting Creditors (in
their capacity as such, the “Backstop Parties”) in accordance with the terms and
conditions set forth in a backstop commitment agreement (the “Backstop
Agreement”), which shall be in form and substance acceptable to the Backstop
Parties and the Required Consenting Creditors. The Backstop Parties shall
receive a put option payment equal to $2.0 million (which represents 5.0% of the
maximum Rights Offering Amount) (the “Put Option Payment”) on account of
backstopping the Rights Offering, which Put Option Payment shall be deemed to
have been earned and shall be due and payable upon execution of the Backstop
Agreement; provided, however, if the Restructuring is consummated through
Chapter 11 Cases, the Company shall file a motion to assume the Backstop
Agreement and the earned Put Option Payment shall be payable in cash on the
earlier of the Effective Date and termination of the Backstop Agreement in
accordance with its terms. Use of Cash Collateral/DIP Facility  

If necessary, the holders of First Lien Secured Debt Claims or the New ABL
Facility (as defined below) (as applicable, the “DIP Lenders”) will both consent
to the Company’s use of cash collateral and/or provide the Company with
debtor-in-possession financing (the “DIP Facility”), in each case on terms and
conditions that shall be in form and substance acceptable to the DIP Lenders and
the Required Consenting Creditors. There will be no fee payable by the Company
for the DIP Facility or use of cash collateral.

 

“DIP Facility Claims” shall mean any and all Claims arising under or related to
the DIP Facility.

 

New ABL Facility / Roll-up Facility  

The Company shall use best efforts to close on a new asset-based revolving
credit facility (the “New ABL Facility”) that would be funded on the effective
date of the Restructuring (the “Effective Date”), which New ABL Facility (a)
shall be secured in the aggregate by a perfected first priority lien(s) on all
or substantially all of the Company’s assets and (b) may consist of two or more
separate facilities secured, respectively and separately, by the Company’s
United States/Canada operations and the Company’s foreign operations. The credit
documents for the New ABL Facility shall be in form and substance acceptable to
the Company and the Required Consenting Creditors.

 

 



2 For avoidance of doubt, the parties acknowledge that any reduction of the
Rights Offering Amount will reduce on a pro rata basis the aggregate amount of
New Common Stock issuable upon conversion of the Rights Offering Notes,
resulting in higher pro rata holdings of New Common Stock by, and less dilution
of, other recipients of New Common Stock in connection with the Restructuring.

 

4

 

 

   

If the Company has not closed on a New ABL Facility (as defined below) on or
before the Effective Date, then certain of the Consenting Creditors (the
“Roll-up Lenders”), pursuant to commitment letters entered into before the
Petition Date in form and substance acceptable to the Roll-up Lenders and the
Required Consenting Creditors, shall provide, effective as of the Effective
Date, a new first lien term loan credit facility in an aggregate principal
amount that is sufficient, together with the Company’s cash-on-hand, to
refinance the DIP Facility, if any, and the Existing First Lien Secured Debt
(the “Roll-up Facility”). The Roll-up Facility, if any, shall (a) bear interest
at the fixed annual rate of 10.0% for the first eighteen (18) months and 11.0%
for the next 18 months, payable in cash on each interest payment date, (b) have
a maturity date that is three years after the Effective Date, (c) may be prepaid
in full at any time during the first eighteen (18) months subject to payment of
a prepayment premium equal to 101.0% of the principal amount so prepaid, and
thereafter with no prepayment penalty, and (d) shall otherwise be in form and
substance acceptable to the Roll-up Lenders, the Company and the Required
Consenting Creditors.

 

New Notes  

On the Effective Date, the Company shall issue new senior secured convertible
notes (the “New Notes”) in an aggregate principal amount of up $167.4 million,
which shall consist of (i) $115.0 million in aggregate principal amount of
Exchange Notes, which shall be convertible into 65.2% of the New Common Stock
(as defined below) as of the Effective Date and before any dilution pursuant to
the MIP (as defined below) (assuming for illustrative purposes only that the
Rights Offering Amount is $40 million), (ii) up to $50.0 million in aggregate
principal amount of Rights Offering Notes, which shall be convertible into up to
28.3% of the New Common Stock as of the Effective Date and before any dilution
pursuant to the MIP (assuming for illustrative purposes only that the Rights
Offering Amount is $40 million), and (iii) $2.4 million in aggregate principal
amount of New Notes issued pursuant to the MIP.

 

 



5

 

 

    The New Notes shall (a) have a maturity date that is five (5) years after
the Effective Date, (b) bear interest at the fixed annual rate of (i) if the
Company has closed on a New ABL Facility (as defined herein) on or before the
Effective Date, either (A) 5.0% payable quarterly in cash or (B) if payment of
interest in cash would trigger a covenant default or block access to required
liquidity under the New ABL Facility, 7.0% payable quarterly in-kind or (ii) if
the Company has closed on a Roll-up Facility on or before the Effective Date,
either (A) 5.0% payable quarterly in cash or (B) at the election of the Company
based on management’s reasonable, good faith assessment of then current
liquidity, 7.0% payable quarterly in kind, (c) be secured by a perfected (i)
second priority lien on all of the Company’s assets that secure the New ABL
Facility and (ii) first priority lien on any assets that do not secure the New
ABL Facility, and (d) be convertible into New Common Stock at any time at the
option of the holder of such New Notes at a conversion premium of (20.0%) based
on a total enterprise value of the Company of $250 million. The New Notes shall
be subject to anti-dilution protections substantially consistent with those
applicable to the Existing Third Lien Secured Debt. The New Notes may be subject
to a conversion cap of 9.99% if desired by the Required Consenting Creditors;
provided, however, no such conversion cap shall be applicable: (i) to any person
who as of the Effective Date directly or indirectly beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 10% or more of the New Common
Stock (or equivalents), without giving effect to the conversion of any New
Notes; (ii) to any person who is an affiliate as of the Effective Date, without
giving effect to the conversion of any New Notes; and (iii) in the event of a
conversion of the New Notes in connection with a fundamental change. The
indenture and other credit documents for the New Notes shall otherwise be in
form and substance acceptable to the Company and the Required Consenting
Creditors. TREATMENT OF CLAIMS AND INTERESTS Treatment of Claims Claims Proposed
Treatment of Claims DIP Facility Claims  

On the Effective Date, each holder of a DIP Facility Claim will receive payment
in full in cash from (a) if the Company incurs the New ABL Facility, the
proceeds of the Rights Offering and the New ABL Facility, or (b) if the Company
incurs the Roll-up Facility, the proceeds of the Roll-up Facility.

 

Administrative and Priority Claims [*]

Unless otherwise agreed to by the holder of an allowed administrative claim or
priority claim against the Company, each holder of an allowed administrative
claim or priority claim against the Company shall be paid in full in cash on the
Effective Date or in the ordinary course of business.

 

 



6

 

 

Other Secured Debt Claims

 

$0 million (est.)

Unless otherwise agreed to by the holder of an allowed Other Secured Debt Claim,
on the Effective Date, each holder of an allowed Other Secured Debt Claim shall
receive, at the option of the Company with the consent of the Required
Consenting Creditors, (i) payment in full in cash, (ii) reinstatement of the
legal, equitable and contractual rights of the holder relating to such Other
Secured Debt Claim, (iii) delivery of the collateral securing such Other Secured
Debt Claim, or (iv) treatment in any other manner so that such Other Secured
Debt Claim shall otherwise be rendered unimpaired.

 

First Lien Secured Debt Claims $99.5 million (est.) + accrued and unpaid
interest and expenses and other obligations as of the Effective Date3

In full and final satisfaction of the First Lien Secured Debt Claims, on the
Effective Date, each holder of a First Lien Secured Debt Claim will (i) if the
Company incurs the New ABL Facility, receive payment in full in cash from the
proceeds of the Rights Offering and the New ABL Facility, or (ii) if the Company
incurs the Roll-up Facility, receive (a) receive its pro rata share of the
Roll-up Facility and (b) cash in an amount equal to the Exit Fee plus all
accrued and unpaid interest through and including the Effective Date 4

 

Second Lien Secured Debt Claims $177 million  + accrued and unpaid interest and
expenses and other obligations

In full and final satisfaction of the Second Lien Secured Debt Claims, on the
Effective Date, each holder of a Second Lien Secured Debt Claim will receive its
pro rata share of (a) New Notes in an aggregate principal amount equal to
$111.875 million (the “2L Exchange Notes”), (b) 65.0% of the New Common Stock,
subject to dilution only on account of (i) shares of New Common Stock issued
upon conversion of the New Notes and (ii) the MIP, and (c) cash in amount equal
to $6.65 million.

 

Third Lien Secured Debt Claims $22.3 million  + accrued and unpaid interest and
expenses and other obligations

In full and final satisfaction of the Third Lien Secured Debt Claims, on the
Effective Date, each holder of a Third Lien Secured Debt Claim will receive its
pro rata share of (a) New Notes in an aggregate principal amount equal to $3.125
million (the “3L Exchange Notes,” and together with the 2L Exchange Notes, the
“Exchange Notes”), and (b) 15.0% of the New Common Stock, subject to dilution
only on account of (i) shares of New Common Stock issued upon conversion of the
New Notes and (ii) the MIP.

 

 

 



3 For the avoidance of doubt, regardless of whether the Company incurs the New
ABL Facility or the Roll-up Facility, the First Lien Secured Debt Claims shall
include, and holders of First Lien Secured Debt Claims shall receive payment in
cash in full on the Effective Date on account of, the Exit Fee (as defined in
the Credit Agreement) and all accrued and unpaid interest through and including
the Effective Date.



4 Manner of treatment of Roll-up Facility, if necessary, subject to ongoing
review and shall be acceptable to the Required Consenting Creditors.

 



7

 

 

General Unsecured Claims5 [*]

General Unsecured Claims, if undisputed, non-contingent, and liquidated, will be
rendered unimpaired and paid in the ordinary course of business. If the
Restructuring is consummated through Chapter 11 Cases, the Company shall seek,
as part of its first day motions, Bankruptcy Court authorization to pay General
Unsecured Claims in the ordinary course of business.

 

Intercompany Claims N/A

On the Effective Date, all intercompany claims between any of the Company
Entities shall be, at the option of the Company with the consent of the Required
Consenting Creditors, either: (a) reinstated, (b) converted into equity, or (c)
cancelled and may be compromised, extinguished, or settled after the Effective
Date.

 

Existing Equity Interests and any related Section 510(b) Claims against the
Company N/A

In full and final satisfaction of all existing equity interests in the Company
and related Section 510(b) Claims, on the Effective Date each holder of an
existing equity interest in the Company and related Section 510(b) Claim will
receive such holder’s pro rata share of 20.0% of the New Common Stock, subject
to dilution only on account of (i) shares of New Common Stock issued upon
conversion of the New Notes and (ii) the MIP.

 

Existing warrants and options to purchase equity securities and any related
Section 510(b) Claims against the Company N/A

On the Effective Date, all warrants and options to purchase equity interests in
the Company and any related Section 510(b) Claims shall be cancelled.

 

ADDITIONAL RESTRUCTURING TERMS Terms   Consideration Corporate Structure   As
part of the Restructuring, the Company will, with the consent of the Required
Consenting Creditors, effectuate a corporate restructuring by means of any
mergers, amalgamations, consolidations, arrangements, agreements, continuances,
restructurings, transfers, conversions, dispositions, liquidations,
dissolutions, or other corporation transactions that may be advisable to result
in a new corporate structure for the reorganized Company (the “Reorganized
Company”).

 

 



5 “General Unsecured Claims” consist of all unsecured claims of the Company as
of the Petition Date. General Unsecured Claims do not include, for the avoidance
of doubt, any claims under section 510(b) of the Bankruptcy Code or claims that
may be asserted relating to any equity interests.

 



8

 

 

   





The Reorganized Company’s shall be a registrant under the Securities Exchange
Act of 1934, as amended, upon the Effective Date and shall use all commercially
reasonable efforts to have the New Common Stock be listed on the NYSE or NASDAQ
upon the Effective Date. The Reorganized Company will have a single class of
equity interest (the “New Common Stock”).6 Each share of New Common Stock shall
have the same rights, including voting, dividend and information rights. On the
Effective Date, there shall be a single class of equity interests in the
Reorganized Company and there shall exist no other equity securities, warrants,
options, or other agreements to acquire any equity interest in the Reorganized
Company, except pursuant to the MIP.

 

On the Effective Date, the Reorganized Company will (a) issue, to the purchasers
of Rights Offering Notes in the Rights Offering, the Rights Offering Notes
purchased in the Rights Offering, (b) issue, to the holders of Second Lien
Secured Debt Claims, the 2L Exchange Notes and the shares of New Common Stock to
be issued under “Second Lien Secured Debt Claims” above, (c) issue, to the
holders of Third Lien Secured Debt Claims, the 3L Exchange Notes and the shares
of New Common Stock to be issued under “Third Lien Secured Debt Claims” above,
(d) issue, to holders of existing equity interests and related Section 510(b)
Claims, the shares of New Common Stock to be issued under “Existing Equity
Interests and any Related Section 510(b) Claims against the Company” above, and
(e) issue to participants in the MIP all grants to be effected to such
participants as of the Effective Date (see “Management” below).

 

If the Required Consenting Creditors determine that it is desirable that the
Reorganized Company, following the Effective Date, cease to be a reporting
company under the Securities Exchange Act of 1934, as amended, the capital stock
of the Reorganized Company shall be issued subject to such restrictions on
transfer, set forth either in a stockholders agreement or the corporate charter
of the Reorganized Company, each of which shall be acceptable to the Required
Consenting Creditors, as may be appropriate to safeguard against the
unintentional application of the registration provisions of Section 12(g) of the
Securities Exchange Act of 1934, as amended, to the Reorganized Company.

 

 

 



6 The Parties may discuss the desirability of an additional authorized class of
“blank check” preferred stock for the Reorganized Company to facilitate its
ability to conduct post-Effective Date equity financings.

 

9

 

 

Governance  

Subject to any requirements imposed by the Reorganized Company’s listing
exchange, the board of directors of the Reorganized Company (the “New Board”)
shall be comprised of five members: (i) the President and Chief Executive
Officer of the Reorganized Company, (ii)(a) Jon Mellin, so long as SGF, Inc. and
any affiliated entities that hold Claims against and interests in the Company
are parties to the RSA, or (b) if such entities do not become parties to the
RSA, one director selected by the Company’s existing board of directors, and
(iii) three directors selected by the Consenting Creditors.

 

The Company’s existing directors shall be considered for appointment to the New
Board and existing management will be consulted in connection with selection of
the Consenting Creditors’ designees.

 

Steven Scheinkman shall be Chairperson of the New Board until the 2018 annual
shareholders meeting, at which time the New Board will either reaffirm Mr.
Scheinkman as Chairperson or elect a new Chairperson.

 

Conditions Precedent to the Effective Date  

If the Restructuring is consummated through Chapter 11 Cases, the occurrence of
the Effective Date shall be subject to the satisfaction of certain conditions
precedent customary in transactions of the type described herein, including,
without limitation, the following:

 

●     The Bankruptcy Court shall have entered an order confirming the Plan and
authorizing all of the transactions and agreements contemplated thereby (the
“Confirmation Order”), which Confirmation Order shall be in form and substance
acceptable to the Required Consenting Creditors and such Confirmation Order
shall be final and non-appealable and no stay shall be in effect with respect
thereto.

 

●     All definitive documentation for the Restructuring shall have been
executed and remain in full force and effect, which definitive documentation
shall be in form and substance acceptable to the Required Consenting Creditors. 

 



10

 

 

   

●     All requisite filings with governmental authorities and third parties
shall have become effective, and all governmental authorities and third parties
shall have approved or consented to the Restructuring, to the extent required.

 

●     All documents contemplated by the RSA and Plan to be executed and
delivered on or before the Effective Date shall have been executed and
delivered.

 

Cancellation of Notes, Instruments, Certificates, and Other Documents  

On the Effective Date, except to the extent otherwise provided in the RSA or any
Plan, all notes, instruments, certificates, and other documents evidencing
claims against or interests in the Company shall be cancelled and the
obligations of the Company related thereto shall be discharged.

 

Issuance of New Securities; Execution of Plan Documents  

On the Effective Date or as soon as reasonably practicable thereafter, the
Reorganized Company shall issue all securities, notes, instruments, warrants,
certificates, and other documents required to be issued under the RSA or any
Plan. It is the intent of the parties that any securities as defined in section
2(a)(1) of the Securities Act of 1933 issued under any Plan, except with respect
to any entity that is an underwriter, shall be exempt from registration under
U.S. state and federal securities laws pursuant to section 1145 of the
Bankruptcy Code and the Reorganized Company will use its commercially reasonable
best efforts to utilize (i) section 1145 of the Bankruptcy Code or (ii) to the
extent that such exemption is unavailable, any other available exemptions from
registration, as applicable.

 

Registration Rights  

All Registrable Securities (as defined below) shall be subject to customary
shelf registration rights pursuant to a customary registration rights agreement
(the “Registration Rights Agreement”). The Registration Rights Agreement will
permit all legal means of monetizing the Registrable Securities by the selling
stockholders. Pursuant to the Registration Rights Agreement, the Company shall
file a registration statement (the “Registration Statement”) on Form S-3 (or
another appropriate form, if Form S-3 is unavailable) to register the resale of
such Registrable Securities not later than thirty days after the Effective Date
and to have such Registration Statement declared effective as soon as
practicable thereafter. The Company shall also seek to have such Registration
Statement declared effective by the SEC as soon as practicable after filing
thereof. 

 



11 

 

 

   

“Registrable Securities” means all shares of New Common Stock beneficially owned
by Consenting Creditors (including shares of New Common Stock (x) issuable upon
conversion of New Notes and (y) issued to Consenting Creditors in the
Restructuring), except that shares of New Common Stock shall cease to be
Registrable Securities when both (i) such shares of New Common Stock are (or
would be upon conversion of the New Notes) freely transferable by the holder
thereof without compliance with volume or manner of sale limitations and (ii)
the holder of such shares of New Common Stock beneficially owns less than 2.5%
of the then outstanding primary shares of New Common Stock (or such other amount
as is agreed to by the Required Consenting Creditors).

 

Management Incentive Plan  

The Plan will provide for the establishment of a customary management equity
incentive plan as provided in separate documentation (the “MIP”) under which,
among other things, 10% of the New Common Stock outstanding as of the Effective
Date on a fully diluted basis other than on account of any dilution from shares
of New Common Stock issued upon conversion of the Rights Offering Notes (as
adjusted to exclude any OID and any Put Option Payment associated with such
notes) will be reserved for grants to be approved by the New Board for officers,
directors and other key employees of the Reorganized Company (the “MIP Pool”).
The MIP Pool shall consist of $2.4 million in aggregate principal amount of New
Notes and the remainder shall be in the form of New Common Stock outstanding as
of the Effective Date (on a fully diluted basis, as described in the immediately
preceding sentence).7 Forfeited shares/awards to be returned to pool and
reallocated at the discretion of the New Board.

 

Issuance to occur in 2 tranches:

●     Tranche A: 60% of the MIP Pool to be issued on the Effective Date in the
form of the $2.4 million in aggregate principal amount of New Notes and the
remainder in restricted stock or RSUs

●     Tranche B: 40% of the MIP Pool to be issued at the sole discretion of the
New Board

●     Unallocated awards to be allocated in full upon a change in control, at
the discretion of the New Board

 

 

7 For illustrative purposes only, if the Rights Offering Amount is $35 million,
the MIP Pool shall equal 8.27% of New Common Stock on a fully diluted basis,
comprised of $2.4 million of New Notes and 7.01% of New Common Stock.

 



12 

 

 

   

Vesting to occur as follows, subject to continued employment of the holder:

●     Tranche A: Cliff vesting on 3rd anniversary of Effective Date

●     Tranche B: Vesting as determined by the New Board in its sole discretion

●     Full grant and vesting of all awards upon a change in control

●     Prorated vesting of awards upon death/disability or termination by
employer without cause or by employee for good reason

 

If the employment of any member of management under a written employment
agreement with the Company (an “Executive”) is terminated in connection with a
change in control, change in control severance benefits payable to such
Executive shall, to the extent (and only to the extent) all such benefits
payable to all Executives in connection with the transaction exceed $4 million,
be reduced, dollar-for-dollar, by an amount equal to the MIP value received by
such Executive; provided, however, that (a) the amount of reduction shall not
exceed such Executive’s pro rata share of $3.2 million (pro rata by reference to
the Executive’s share of the aggregate MIP value received by all Executives);
and (b) the change in control severance benefits shall not be reduced below such
Executive’s pro rata share of $4.0 million (pro rata by reference to the
Executive’s share of the aggregate change in control severance benefits that
would be payable to all Executives being terminated in connection with such
change in control).

 

The allocation of Tranche A MIP awards that will be granted effective as of the
Effective Date shall be as follows:

●     35.0% to CEO

●     65.0% to EVPs and other management, with allocations to be made at the
discretion of the CEO with the approval of the New Board (which approval shall
not be unreasonably withheld)

 

Any equity compensation provided to directors of the Reorganized Company shall
come solely from and reduce Tranche B of the MIP Pool and will be in an amount
that is not greater than $100,000 per year per director. Awards granted to
directors following the first anniversary of the Effective Date will be on terms
that are consistent in all material respects with any Tranche B MIP award
granted to senior management.

 



13 

 

 

   

The form and substance of any documentation with respect to the MIP and any
related management employment agreements shall be reasonably acceptable to the
applicable employees and the Required Consenting Creditors.

 

Post-Effective Date Management Compensation  

As of the Effective Date, the Company and its key management will enter into
employment and other management arrangements, the form and substance of which
shall be acceptable to the applicable employees and the Required Consenting
Creditors, covering without limitation base salary, bonus, and executive
benefits, in accordance with the RSA and Plan and which shall include the terms
and conditions set forth in Annex A.

 

Key Employee Incentive Plan (“KEIP”) and Key Employee Retention Plan (“KERP”)

 

 

An amount equal to an aggregate of $1.6 million will be set aside for
participants in the KEIP and the KERP. Amounts under the KEIP shall be payable
upon the earlier of the occurrence of the Effective Date or consummation of a
sale of the Company that is supported by the Required Consenting Creditors and
is consummated prior to, or during the pendency of, the Chapter 11 Cases (a
“Qualified Company Sale”). Amounts under the KERP shall be payable at the times
indicated in the form of KERP previously provided to the Consenting Creditors.

 

In addition, upon consummation of a Qualified Company Sale, an additional amount
will be paid to KEIP participants equal to 3.0% of the gross sales proceeds (net
of transaction costs) in respect of such Qualified Company Sale.

 

Executory Contracts / Unexpired Leases  

The Plan will provide that the executory contracts and unexpired leases that are
not assumed or rejected as of the Effective Date pursuant to the Plan or a
separate motion will be deemed assumed.

 

“Required Consenting Creditors”  

The term “Required Consenting Creditors” shall have the meaning given to such
term in the RSA.

 

 



14 

 

 

RELEASES Released Parties  

“Released Party” means, collectively, in each case solely in their capacity as
such: (a) each of the Company and the Reorganized Company; (b) the Credit
Agreement lenders in all of their capacities under the Credit Agreement; (c) the
Credit Agreement Agent; (d) the Senior Notes Indenture Trustee; (e) the
Convertible Notes Indenture Trustee; (f) each of the Consenting Creditors; (g)
the Backstop Parties; and (h) with respect to each of the foregoing identified
in clauses (a) through (g) herein, each of such entities’ current and former
shareholders, affiliates, subsidiaries, officers directors, employees, members,
managers, partners, principals, consultants, agents, attorneys, investment
bankers, financial advisors, professionals, advisors, and representatives,
together with their predecessors, successors, heirs, executors and assigns, each
in their capacities as such; provided that no Excluded Releasing Party shall be
a Released Party.

 

Releasing Parties  

“Releasing Parties” means, collectively: (a) each of the Company and the
Reorganized Company; (b) the Credit Agreement lenders; (c) the Credit Agreement
Agent; (d) the Senior Notes Indenture Trustee; (e) the Convertible Notes
Indenture Trustee; (f) each of the Consenting Creditors; (g) the Backstop
Parties; (h) without limiting the foregoing, each holder of a Claim against or
interest in the Company that (1) has voted to accept the Plan, (2) is deemed to
accept the Plan, (3) whose vote to accept or reject the Plan was solicited but
who did not vote either to accept or to reject the Plan, or (4) voted to reject
the Plan and did not check the box on the applicable ballot indicating that they
opt to not grant the releases provided in the Plan; and (i) with respect to each
of the foregoing parties under (a) through (h), any successors or assigns
thereto. For the avoidance of doubt, the Releasing Parties shall not include any
holder of a Claim against or interest in the Company that was entitled to vote
on the Plan, voted to reject the Plan, and elected to opt-out of the releases
provided for in the Plan (an “Excluded Releasing Party”).

 

 



15 

 

 

Company Release  

The Plan and confirmation order shall provide that, effective as of the
Effective Date, pursuant to section 1123(b) of the Bankruptcy Code, on and after
the Effective Date, each Released Party will be deemed released by each Company
Entity, their chapter 11 estates, and the Reorganized Company from any and all
claims, interests, obligations, rights, suits, damages, causes of action,
remedies, and liabilities whatsoever, including any derivative claims, asserted
or assertable on behalf of any Company Entity, their chapter 11 estates, or the
Reorganized Company, as applicable, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
any Company Entity, its chapter 11 estates, or the Reorganized Company would
have been legally entitled to assert in their own right (whether individually or
collectively), or on behalf of the holder of any claim against or interest in
the Company or other entity, based on or relating to, or in any manner arising
from, in whole or in part, the Company, the Restructuring, the Chapter 11 Cases,
the purchase, sale, transfer or rescission of the purchase, sale or transfer of
any debt, security, asset, right, or interest of the Company or the Reorganized
Company, the RSA, the subject matter of, or the transactions or events giving
rise to, any claim against or interest in the Company that is treated in any
Plan, the business or contractual arrangements between the Company and any
Released Party, the restructuring of claims against and interests in the Company
prior to or in the Chapter 11 Cases (including in connection with the
Restructuring), the negotiation, formulation, or preparation of the
restructuring documents or related agreements, instruments or other documents
(including the RSA), any other act or omission, transaction, agreement, event,
or other occurrence taking place on or before the Effective Date, other than
claims or liabilities arising out of or relating to any act or omission of a
Released Party that constitutes actual fraud, willful misconduct, or gross
negligence, each solely to the extent as determined by a final order of a court
of competent jurisdiction (the “Company Release”); provided that the foregoing
Company Release shall not operate to waive or release any right, claim or cause
of action (1) in favor of the Company or the Reorganized Company arising under
any contractual obligation owed to such entity not satisfied or discharged under
any Plan or (2) as expressly set forth in any Plan or Plan supplement.

 

 



16 

 

 

Third Party Release  

The Plan and confirmation order shall provide that, effective as of the
Effective Date, the Releasing Parties (regardless of whether a Releasing Party
is a Released Party) conclusively, absolutely, unconditionally, irrevocably, and
forever discharge and release (and each entity so discharged and released shall
be deemed discharged and released by the Releasing Parties) the Released Parties
and their respective property from any and all claims, interests, obligations,
rights, suits, damages, causes of action, remedies, and liabilities whatsoever,
any derivative claims, asserted or assertable on behalf of any Company Entity,
their chapter 11 estates, or the Reorganized Company, as applicable, whether
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, or otherwise, that such entity would have been legally entitled to
assert in their own right (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part, the Company,
the Company’s restructuring, the Chapter 11 Cases, or the RSA, the purchase,
sale, transfer or rescission of the purchase, sale or transfer of any debt,
security, asset, right, or interest of the Company or the Reorganized Company,
the subject matter of, or the transactions or events giving rise to, any claim
against or interest in the Company that is treated in the Plan, the business or
contractual arrangements between the Company and any Released Party, the
restructuring or any alleged restructuring or reorganization of claims against
and interests in the Company prior to or in the Chapter 11 Cases (including the
Restructuring), the negotiation, formulation, or preparation of the
restructuring documents or related agreements, instruments or other documents
(including the RSA), any other act or omission, transaction, agreement, event,
or other occurrence taking place on or before the Effective Date, other than
claims or liabilities arising out of or relating to any act or omission of a
Released Party that constitutes actual fraud, willful misconduct, or gross
negligence, each solely to the extent as determined by a final order of a court
of competent jurisdiction. Notwithstanding anything to the contrary, the
foregoing releases shall not release any obligations of any party under the Plan
or any document, instrument or agreement (including those set forth in the Plan
supplement) executed to implement or effectuate the Plan, including any Claims
or obligations arising under or related to the New Notes, the New ABL Facility
(if any) or the Roll-Up Facility (if any).

 

Exculpation and Injunction  

The Plan and confirmation order shall provide customary exculpation and
injunction provisions for the Company, the Reorganized Company, and estate
representatives.

 

D&O Insurance  

The RSA, and if applicable any Plan and confirmation order therefor, shall
provide authorization for the Reorganized Company to purchase, to the extent not
already purchased, tail coverage with a term of six years for current and former
officers, directors, managers, trustees, and members containing the same
coverage that exists under the Company’s current directors’ and officers’
liability insurance policy.

 

 



17 

 

 

Indemnity  

The treatment of all of the Company’s indemnification provisions currently in
place (whether in the bylaws, certificates of incorporation, certificates of
formation, limited liability company agreements, other organizational or
formation documents, board resolutions, indemnification agreements, or
employment contracts) for current and former directors, officers, employees,
managing agents, and attorneys, and such current directors’ and officers’
respective affiliates, will be assumed by the Reorganized Company.

 

Expense Reimbursement  

The Company shall pay the reasonable and documented fees and expenses of the
Consenting Creditors and their advisors in connection with the Restructuring
(which advisors shall consist of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
Ducera LLC, one local counsel, and any reasonably necessary specialist counsel
expressly approved in writing by the Company, which approval shall not be
unreasonably withheld).

 

The Company shall pay the reasonable and documented fees and costs of SGF’s
counsel Goodwin Procter LLP in an amount not to exceed $125,000.

 

 

* * * * * *

 

18 

 

 

ANNEX A

 

Terms & Conditions for Post-Effective Date Management Employment Agreements

 

●3-year term, with 1-year auto-renewals

 

●Severance upon good leaver terminations (i.e., termination by employer without
cause (other than death/disability) or by employee with good reason) within 24
months following a future change in control

 

○2x (2.5x for CEO) sum of base salary plus target STIP bonus

 

▪(125% of base salary target for CEO; 75% of base salary target for EVPs)

 

○2 years for EVPs/2.5 years for CEO of continued benefits (e.g., medical,
dental, life insurance, etc.) consistent with those in effect immediately
preceding the change of control

 

○1 year of continued perquisites

 

○2-year for EVPs/2.5-year for CEO tail period for noncompete and nonsolicit

 

●Severance upon good leaver terminations not following a future change in
control

 

○Same as above, except severance/benefits/restrictive covenant multiples to
equal 1.5x for EVPs/2x for CEO

 



 



 

 

EXHIBIT B

 

Form of Transferee Joinder Agreement

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement dated as of _______ ____, 2017
(the “Agreement”), by and among the A.M. Castle Parties, the Consenting
Creditors, and the Transferors, including the transferor to the Transferee of
any A.M. Castle Claims/Interests (each such transferor, a “Transferor”), and
agrees, with respect to the A.M. Castle Claims/Interests set forth below (the
“Transferred A.M. Castle Claims/Interests”), to be bound by the terms and
conditions thereof, and shall be deemed a “Transferee” as applicable, under the
terms of the Agreement with respect to the Transferred A.M. Castle
Claims/Interests. Capitalized terms not defined herein shall have the meanings
set forth in the Agreement.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement with respect to the Transferred A.M. Castle Claims/Interests, and
makes all representations and warranties contained therein as of the date of the
Transfer and with respect to the Transferred A.M. Castle Claims/Interests,
including the agreement to be bound by the vote for the Plan of the Transferor
if such vote was cast before the effectiveness of the Transfer addressed herein.

 

Date Executed:

 

______________________________________

Name:

Title:

 

Address:

 

E-mail address(es):

Telephone:

Facsimile:

 

Class(es) of A.M. Castle Claims/Interests Subject to Transfer (circle any that
apply):

 

First Lien Term Loans

 

Second Lien Notes

 

Third Lien Notes

 

Amount of A.M. Castle Claims/Interests Subject to Transfer:

 

$___________________

(identify amount of any First Lien Term Loans, Second Lien Notes, and Third Lien
Notes subject to transfer, respectively)

 





 